                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION
VANESSA COOPER                   )
                                 )
     Plaintiff,                  )
                                 )
v.                               )          CV418-131
                                 )
PIERCE PLAZA, LLC, d/b/a         )
Hampstead Oaks Apts. and         )
MARTIN H. BAILEY,                )
                                 )
     Defendants.                 )

                                ORDER

     Defendants seek to compel discovery responses and mandatory fees

pursuant to Fed. R. Civ. P. 26 & 37. Doc. 23. Because plaintiff appeared

to be proceeding pro se but had not meaningfully responded to or

supplemented the deficient discovery responses submitted while she was

still represented, the Court ordered her to both respond to the

outstanding discovery request and inform the Court about her desire to

continue prosecuting this case. Doc. 25. Plaintiff timely responded,

explaining that she intends to proceed pro se, that she had responded to

defendants’ discovery requests, and that she opposed an award of fees

under Rule 37. Docs. 27 & 28.
     Given her timely response, the Order to Show Cause (doc. 25) is

VACATED. Defendants are ORDERED to file their response or reply

apprising the Court of the sufficiency of plaintiff’s discovery responses,

as well as any request to withdraw their motion to compel and for

mandatory fees, within 14 days of service of this Order.

     SO ORDERED, this 18th day of April, 2019.

                                  ______________________________
                                  __
                                   __________________________
                                  CHR    P ER L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                         PH
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
